Raucci, J. Respondent’s State police car, driven by Trooper A. Martinez, collided with Claimant’s vehicle on November 20, 1982. The police car struck the left rear of Claimant’s vehicle as Claimant’s vehicle was completing a left turn into a gas station on Route 30 near Torrence Avenue in Sauk Village, Cook County, Illinois. Both vehicles had been eastbound on Route 30 at approximately 10:00 p.m. on a “misty” night. Claimant suffered property damage in the amount of $1,039.33. The disposition of this case is controlled by the Court’s finding on the issue of whether the police car had its siren on and Mars lights on at the time of the accident. The officer testified he had both his siren and Mars lights on immediately prior to the accident, but turned the siren off about two car lengths away from Claimant’s vehicle. Two employees of Claimant, who were in Claimant’s vehicle at the time of the accident, testified that neither the siren nor Mars lights were on prior to the accident. An independent witness, John J. Grindl, an employee of the gas station, who had a clear, unobstructed view of the accident, testified that neither the siren nor Mars lights were on at the time of the accident. Trooper Martinez was going into the gas station for the purpose of investigating a prior accident. At the time the instant claim arose, other police officers were in the gas station. None of them were called as witnesses in this cause. Based upon the evidence addressed in this cause, the Court finds that the police car did not have either its siren or Mars lights operating at the time of the accident. The amount of damages claimed is not disputed by Respondent. Wherefore, the Claimant is awarded $1,039.33 in full satisfaction of this claim.